Citation Nr: 1137302	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-38 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for the Veteran's service-connected erectile dysfunction with penile deformity.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1968 to June 1972 and from February 2005 to April 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In August 2010 the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file. 

The Veteran's claim was previously before the Board in November 2010, on which occasion it was remanded for additional development.  The requested development has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has erective dysfunction manifested by loss of erectile power and deformity of the penis.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating for the Veteran's service-connected erectile dysfunction with deformity of the penis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Given the favorable disposition in this adjudication, and the fact that no prejudice to the Veteran could result from the Board's decision, no further notice or assistance is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Veteran has asserted that he is entitled to a compensable initial rating for his service-connected erectile dysfunction.  Essentially, he contends that the noncompensable evaluation current assigned does not reflect the severity of that condition.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Erectile dysfunction is evaluated under Diagnostic Code 7522, which providers that deformity of the penis with loss of erectile power is entitled to a 20 percent rating.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31.  

In a December 2006 rating decision the RO granted entitlement to service connection for erectile dysfunction and assigned a noncompensable rating effective from May 16, 2006.  The Veteran submitted a Notice of Disagreement (NOD) in March 2007.  The RO issued a Statement of the Case (SOC) in October 2007, and in November 2007 the Veteran filed a Substantive Appeal (VA Form 9).  This claim first came before the Board in November 2010, at which time it was remanded for further development.  The requested development has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, in order to receive a compensable rating for erectile dysfunction there must be competent evidence of a penile deformity.  The relevant evidence of record includes VA treatment records, private treatment records, VA examination reports and both oral and written statements from the Veteran.  

In November 2006 the Veteran was afforded a VA examination in support of his claim.  The examiner noted that the Veteran underwent a radical retropubic prostatectomy and that he had erectile dysfunction.  The Veteran reported that he had had no erections on his own since the surgery and that Viagra did not help.  The examiner noted that Veteran did have success with Caverject, an injection medication, but that this was painful for him.  There was no report of penile deformity at that time. 

In his March 2007 Notice of Disagreement (NOD) the Veteran reported that since his prostatectomy his penis has been shorted by about one inch.  He also stated that he has a penile deformity that is evident when he uses a penile self-injection.  He reported that his penis now has a market curvature, making intercourse extremely difficult.  The Veteran also submitted a March 2007 letter from a private physician, wherein the physician noted that the Veteran has erectile dysfunction requiring penile self-injection.  He also noted that the Veteran has post-operative penile curvature, which is frequently seen after a radical prostatectomy and a period of sexual inactivity.  

In September 2007 the Veteran was afforded an additional VA examination in support of his claim.  At that time the Veteran reported that his erections were normal prior to his surgery.  It was noted that penile self-injection provided an erection adequate for intercourse most of the time, but that the Veteran had significant upward curvature of the penis secondary to those injections.  The examiner diagnosed the Veteran with erectile dysfunction and Peyronie's disease by history of curvature.  

In August 2010 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported that he found at he had Peyronie's after using self-injection medication to achieve an erection, and that it was evidenced by significant penile curvature.  

Following the Board's November 2010 remand the Veteran was afforded another VA examination.  In a February 2011 report the VA examiner noted that the Veteran first noted a 30 degree angle left curvature of his penis in 2007 once he was able to achieve an erection sufficient for intercourse by using cavernosal injections.  No palpable plaque was indicated and the Veteran reported that the curvature of his penis had remained stable.  The examiner reported that he was unable to confirm whether or not the Veteran current has Peyronie's disease.  He stated that evidence of Peyronie's disease would include a palpable penile plaque or a photograph of an erect penis demonstrating penile curvature.  

After weighing the entirety of the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran has a deformity of the penis manifested by curvature.  As such, a 20 percent rating is warranted for the Veteran's service-connected erectile dysfunction with penile deformity.  In this context, the Board notes that the Veteran is competent to describe observable symptomatology, such as that at issue here.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the most recent VA examination report did not indicate penile deformity such deformity was indicated during previous VA examinations and in the letter from the Veteran's private physician.  As such, the board finds that there is both competent and credible evidence that the Veteran has penile deformity.  Consequently, because the Veteran also has loss of erectile power, diagnosed on numerous occasions evidenced in the claims file, he is entitled to a higher, 20 percent, initial rating for erectile dysfunction, pursuant to Diagnostic Code 7522.  

The Board points out that the 20 percent rating assigned herein is the maximum schedular rating available for erectile dysfunction with penis deformity, pursuant to Diagnostic Code 7522.  Additionally, the Board finds that there is no showing that this disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).  

Finally, the Board notes that Diagnostic Code 7522 also indicates that there should be review to determine whether the Veteran is entitled to special monthly compensation (SMC).  The Veteran has already been awarded special monthly compensation under 38 U.S.C.A. § 1114, subsection (k), 38 C.F.R. § 3.350(a), due to loss of use of a creative organ.  


ORDER

Entitlement to an initial 20 percent rating for the Veteran's service-connected erectile dysfunction with penile deformity is granted, subject to the criteria governing the award of monetary benefits.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


